Citation Nr: 0937653	
Decision Date: 10/02/09    Archive Date: 10/14/09

DOCKET NO.  05-07 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for psychiatric disability, 
including posttraumatic stress disorder (PTSD) and 
depression, to include as secondary to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to 
February 1972, and from June 1974 to March 1975.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a December 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Reno, 
Nevada.  In November 2006 the Board remanded the case for 
further development.  The case has been returned to the Board 
for further appellate action.

In July 2006, the Veteran testified at a Board video 
conference hearing at the RO before the undersigned Acting 
Veterans Law Judge.  A transcript of that hearing has been 
associated with his claims folders.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran asserts that service connection is warranted for 
PTSD.  Post-service treatment records demonstrate that the 
Veteran has been diagnosed with PTSD that has been 
attributed, at least in part, to being subjected to rocket 
and mortar attacks during Vietnam.  In reviewing the 
available service personnel records, the Board finds that the 
Veteran has provided enough information about the mortar 
attacks for the AOJ to make an attempt to verify it.  In this 
regard, the claimed mortar attacks occurred during the time 
period from July 1971 to February 1972 while the Veteran was 
stationed at Camp Eagle while serving with (or serving with 
an unit attached to) the 101st Airborne Division.  Therefore, 
based on this information, the Board finds that an attempt 
should be made to verify this stressor.

In a statement received in July 2009, a VA healthcare 
professional suggested that the Veteran had depression 
related to service-connected disability (diabetes, peripheral 
neuropathy, and hypertension).  This evidence clearly raises 
the issue of entitlement to service connection for depression 
secondary to service-connected disability, and, as such, the 
Veteran should be afforded a VA examination that addresses 
the medical questions presented by this issue.

In attempting to address this claim in consideration of 
Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board has 
styled the issue as entitlement to service connection for 
psychiatric disability, including posttraumatic stress 
disorder (PTSD) and depression, to include as secondary to 
service-connected disability.

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The AOJ should request that the U.S. 
Army and Joint Services Records Research 
Center (JSRRC) be requested to provide 
any additional information that might 
corroborate the Veteran's alleged 
stressors.  Specifically, the JSRRC 
should indicate whether Camp Eagle was 
subjected to rocket or mortar attacks 
between July 1971 and February 1972.  If 
the search for corroborating information 
leads to negative results, this should be 
documented in the claims file.

2.  The Veteran should be scheduled for a 
VA psychiatric examination.  Following 
examination of the Veteran and review of 
the claims file, the examiner should 
provide an opinion as to whether it is at 
least as likely as not that the Veteran's 
depression is related to his service-
connected disability or is otherwise 
related to his military service.

3.  The AOJ should readjudicate the issue 
of entitlement to service connection for 
psychiatric disability, including 
posttraumatic stress disorder (PTSD) and 
depression, to include as secondary to 
service-connected disability.  If the 
benefit sought is not granted to the 
Veteran's satisfaction, a supplemental 
statement of the case should be issued, 
and the Veteran and his representative 
should be afforded the appropriate period 
to respond.  Thereafter, the case should 
be returned to the Board, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DAVID S. NELSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




